                                                                                       FILED
              1
                                                                                        MAR H2019
              2                                                                         SUSAf.i V P
                                                                                     CLERK, t::'
                                                                                  NORTHERN DiSInlu\ CfCALIFORNIA
              3

              4                                   UNITED STATES DISTRICT COURT

              5                                  NORTHERN DISTRICT OF CALIFORNIA

              6
                   UNITED STATES OF AMERICA,
              7                                                          Case No. 19-mi-70379-JCS-l
                                   Plaintiff,
              8
                            V.                                           Charging District's Case No.
              9
                   ISAAC CARDENAS,                                       CR-06-00257-DOC
             10
                                   Defendant.
             11

       d     12                                 COMMITMENT TO ANOTHER DISTRICT

             13          The defendant has been ordered to appear in the Central District of California
      CJ
      <4-.
             14   The defendant may need an interpreter for this language: Spanish.
 w     O

•Q    • ^    15           The defendant:           [ ] will retain an attorney.
vi      H

CS
+-' Q        16                                    [X] is requesting court-appointed counsel.
C/D     _
-O £
0)
•ts ^
       (U
             17           The defendant remains in custody after the initial appearance.

             18
                          IT IS ORDERED: The United States Marshal must transport the defendant, together with
             19
                  a copy of this order, to the charging district and deliver the defendant to the United States Marshal
                  for that district, or to another officer authorized to receive the defendant. The Marshal or officer
             20   of the charging district should immediately notify the United States Attorney and the Clerkof the
                  Clerk for that district of the defendant's arrival so that further proceedings may be promptly
             21   scheduled. The Clerk of this district must promptly transmit the papers and any bail to the
                  charging district.
             22
                         IT IS SO ORDERED.
             23
                  Dated: March 14, 2019
             24

             25
                                                                                   istrate Judge
             26

             27

             28
